 Case 3:20-cv-01050-DWD Document 12 Filed 04/19/21 Page 1 of 3 Page ID #57




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEMARO L. BROWNLEE,                        )
                                            )
                       Petitioner,          )
                                            )
 vs.                                        )          Case No. 3:20-cv-01050-DWD
                                            )
 LU WALKER,                                 )
                                            )
                       Respondent.          )

        ORDER DISMISSING PETITION FOR WRIT OF HABEAS CORPUS

DUGAN, District Judge:

       In 2018, in the 7th Judicial Circuit of Illinois, Petitioner Demaro L. Brownlee

pleaded guilty, in separate cases, to two counts of burglary and one count of unlawful

possession of a stolen vehicle. (Doc. 1, p. 5-9). Petitioner was sentenced to seven years in

prison for each conviction, to run concurrently. (Doc. 11-2, p. 1, 11). Each sentence also

included credit for time served of 48 days, 52 days, and 32 days, respectively for each

charge. (Doc. 11-1, p. 4; 11-2, p. 1, 11). Petitioner currently is in the custody of the Illinois

Department of Corrections at Shawnee Correctional Center, and on October 5, 2020, he

filed a writ of habeas corpus pursuant to 28 U.S.C. § 2254, arguing that the Illinois

Department of Corrections has miscalculated his sentence by failing to credit him for all

his time served. (Doc. 1). Petitioner did not appeal the sentencing decision, file a

grievance, or seek an administrative remedy prior to filing suit. (Doc. 1, p. 2). On January

18, 2021, Respondent filed a motion to dismiss Mr. Brownlee’s petition for failure to
 Case 3:20-cv-01050-DWD Document 12 Filed 04/19/21 Page 2 of 3 Page ID #58




exhaust administrative and state court remedies. (Doc. 11, p. 2). Petitioner’s response was

due March 25, 2021, but, to date, he has failed to file a response.

       It is well established that “a prisoner seeking a writ of habeas corpus must exhaust

his state remedies before seeking federal relief.” 28 U.S.C. § 2254(b)(1); see also Parker v.

Duncan, No. 3:15-cv-00326-DRH, 2015 WL 1757092 (April 15, 2016 S.D. Ill.) (citing

Moleterno v. Nelson, 114 F.3d 629, 633 (7th Cir. 1997)). Thus, a petitioner can challenge his

confinement under Section 2254 only after having exhausted both administrative

remedies and state judicial remedies, including one complete round of state appellate

review. VanSkike v. Sullivan, No. 18-cv-2138-NJR, 2019 WL 6327195, at * 2 (Nov. 26, 2019

S.D. Ill.). The exhaustion doctrine is “designed to give the state courts a full and fair

opportunity to resolve federal constitutional claims before those claims are presented to

the federal courts.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       The failure to exhaust is a procedural bar that may be excused only if a habeas

petitioner can “show cause and prejudice for failing to fairly present his or her claim to

the state courts or that a fundamental miscarriage of justice will occur.” McAtee v. Cowan,

250 F.3d 506, 509 (7th Cir. 2001). Under this test, “cause” must be something “external to

the petitioner, something that cannot be fairly attributed to him.” Coleman v. Thompson,

501 U.S. 722, 753 (1991). Here, Mr. Brownlee has admitted in his petition that he did not

“appeal the decision, file a grievance, or seek an administrative remedy,” and there is no

contrary evidence in the record. (Doc. 1, p. 2). Petitioner has made no allegation or

argument showing cause for the failure to present his claim to the state courts or showing

that a fundamental miscarriage of justice will occur if the Court insists that Petitioner
 Case 3:20-cv-01050-DWD Document 12 Filed 04/19/21 Page 3 of 3 Page ID #59




pursue his state remedies. Under Illinois law, a complaint for mandamus pursuant to 735

ILCS § 5/14-101 is the appropriate vehicle to compel a state agency to comply with state

statutes or administrative rules, such as those governing the calculation of a prisoner’s

sentence. VanSkike, 2019 WL 6327195, at *3. As such, the Court directs Petitioner to pursue

that remedy before resorting to the federal courts for relief.

       Pursuant to Local Rule 7.1(c), the failure to timely respond to a motion may, in the

Court’s discretion, be deemed an admission of the merits of the motion. Here, Petitioner

has failed to file a timely response to the pending motion to dismiss. The Court finds that

the motion by the Respondent has merit, and, as a result, it is appropriate to exercise

discretion under Local Rule 7.1(c) to deem Petitioner’s failure to respond an admission of

the merits of the motion to dismiss.

                                       CONCLUSION

       For the above-stated reasons, the Court GRANTS the motion to dismiss (Doc. 11)

filed by the Respondent and DISMISSES without prejudice Mr. Brownlee’s habeas

corpus petition pursuant to 28 U.S.C. § 2254 due to his failure to exhaust administrative

remedies prior to filing suit. The Clerk of Court shall enter judgment reflecting the

dismissal and shall close this case.

       SO ORDERED.

       Dated: April 19, 2021

                                                         ______________________________
                                                         DAVID W. DUGAN
                                                         United States District Judge
